            Case: 21-1121 Document:
Case 5:16-cv-10444-JEL-MKM          40-1 PageID.54985
                           ECF No. 1430,   Filed: 02/17/2021    Page: 1 Page 1 of 2 (1 of 2)
                                                         Filed 02/17/21




                                     Case No. 21-1121/21-1123

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



  In re: MELVIN JONES, JR.

               Petitioner



     Upon consideration of the petitioner's motion to voluntarily dismiss the appeal herein

  pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

     It is ORDERED that the motion is GRANTED and the appeal is dismissed.



                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


  Issued: February 17, 2021
                                                   ___________________________________
            Case: 21-1121 Document:
Case 5:16-cv-10444-JEL-MKM          40-2 PageID.54986
                           ECF No. 1430,   Filed: 02/17/2021    Page: 1 Page 2 of 2 (2 of 2)
                                                         Filed 02/17/21




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: February 17, 2021



  Melvin Jones Jr.
  1935 Hosler Street
  Flint, MI 48503

                       Re: Case No. 21-1121/21-1123, In re: Melvin Jones, Jr.
                           Originating Case No. : 5:16-cv-10444

  Dear Mr. Jones,

    The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Jill E Colyer
                                                   Case Manager
                                                   Direct Dial No. 513-564-7024

  cc: Ms. Kinikia D. Essix

  Enclosure

  No mandate to issue
